Citation Nr: 1726282	
Decision Date: 07/11/17    Archive Date: 07/20/17

DOCKET NO.  10-07 251	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to nonservice-connected pension.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Azizi-Barcelo, Counsel


INTRODUCTION

The Veteran served on active duty from September 1972 to September 1973.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2008 rating decision by a Department of Veterans Affairs (VA) Regional Office (RO).


FINDINGS OF FACT

1.  The Veteran had over 90 days of active wartime service. 

2.  The Social Security Administration has determined that the Veteran is disabled for purposes of disability insurance benefits. 


CONCLUSION OF LAW

The criteria for a permanent and total rating for pension purposes are met.  38 U.S.C.A. §§ 1502, 1521, 5107 (West 2014); 38 C.F.R. §§ 3.3 (a)(3)(vi)(B), 3.102 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2016).  In this case, the Board is granting in full the benefit sought on appeal.  Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist, such error was harmless and will not be further discussed. 



Governing Laws and Regulations for Pension

VA pension benefits shall be paid to wartime Veterans who are permanently and totally disabled from nonservice-connected disabilities, which are not the result of willful misconduct.  See 38 U.S.C.A. § 1521 (a).  Such benefits have a number of requirements, including that a veteran (1) served in the active military, naval, or air service for 90 days or more during a period of war, (2) is permanently and totally disabled from nonservice-connected disability not due to his own willful misconduct, and (3) meets the net worth requirements under 38 C.F.R. § 3.274, and does not have an annual income in excess of the applicable maximum annual pension rate specified in 38 C.F.R. § 3.3, 3.23.  See 38 U.S.C.A. §§ 1502, 1521; see also 38 C.F.R. § 3.3 (a)(3).

Total disability is present when impairment of the mind or body renders it impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. § 3.340 (a)(1).  Permanence of disability is established if the impairment is reasonably certain to continue throughout the life of the disabled person.  38 C.F.R. § 3.340 (b). 

There are various alternative bases on which permanent and total disability for pension purposes may be established.  Total and permanent disability may be determined on the basis of the objective "average person" test, the subjective "unemployability" test, or on a subjective extra-schedular basis.  38 U.S.C.A. 
§ 1502 (a); 38 C.F.R. §§  3.3 (a)(3)(vi)(B), 3.321(b)(2), 4.15, 4.16(a), 4.17; see Brown v. Derwinski, 2 Vet. App. 444 (1992) (provides an analytical framework for application in pension cases).  In addition, a person is considered to be permanently and totally disabled if such person is disabled as determined by the Commissioner of Social Security, or if he is a patient in a nursing home for long-term care.  38 U.S.C.A. § 1502 (a)(2); 38 C.F.R. §  3.3 (a)(3)(vi)(B).  Finally, permanent and total disability will also be presumed for a veteran who is age 65 or older.  38 U.S.C.A. 
§ 1513 (a) (West 2014); 38 C.F.R. §§  3.3 (a)(3)(vi)(A), 3.314(b)(2). 

The Veteran contends, in essence, that his nonservice-connected psychiatric disorder and right knee disability preclude substantially gainful employment.  Therefore, on this basis, he believes he is entitled to pension benefits.  The Veteran is not yet 65 years old.  He has completed high school.  He contends he last worked in in 1989, and did some part-time work January 2007.  Reportedly, he stopped working mostly due to his right knee problems.  

The Veteran meets the initial threshold requirement for pension in that he served for over 90 days during a period of war from September 1972 to September 1973.  See 38 U.S.C.A. § 1521 (j); 38 C.F.R. §§ 3.2 (f), 3.3(a)(3).  In addition, it appears that the Veteran's sole income is the Supplemental Security Income, and thus it would appear that he meets the annual income and net worth requirements.  See 38 U.S.C.A. §§ 1521, 1522; 38 C.F.R. §§  3.3 (a)(3), 3.23, 3.271, 3.272, 3.274.  The Board notes, however, that evidence would be required to make a conclusive determination as to whether the Veteran exceeds the income level for the award of pension. 

The RO's denial of the Veteran's pension claim was not based on income or wartime service, but rather was based on medical evidence of record failing to demonstrate permanent and total disability.  The RO determined the Veteran's combined nonservice-connected disability rating was only 20 percent under 38 C.F.R. § 4.25.

The Veteran was awarded Supplemental Security Income (SSI) benefits as of October 6, 2001, when he became disabled due to severe right knee injury and severe depression.  

According to the applicable VA law and regulation, for purposes of nonservice-connected disability pension, a person can also be considered to be permanently and totally disabled if such person is disabled, as determined by the Commissioner of Social Security for purposes of any benefits administered by the Commissioner.  See 38 U.S.C.A. § 1502 (a)(2); 38 C.F.R. § 3.3 (a)(3)(vi)(B).  In other words, for purposes of entitlement to VA pension benefits, a determination of disability from the Social Security Administration (SSA) would obviate the need for the Veteran to establish permanent and total disability by other means.

The Veteran was awarded SSI based on a disability or disabilities, combined with his low income status.  While there have been some allegations that the Veteran's psychiatric disorder was impacted by alcohol use or drug use, which issue was also raised by the RO in its adjudications, the Board cannot find solid evidence that such disability was the result of the Veteran's own willful misconduct.  In this regard, treatment records and examination reports document abstinence from substance abuse for a period greater than 20 years.  Furthermore, drug addiction and alcoholism were not found by SSA to be contributing factors material to the determination of disability.  See 38 U.S.C.A. § 1521 (a); 38 C.F.R. §§ 3.3 (a)(3), 3.342(a).  Therefore, the benefit of the doubt is resolved in the Veteran's favor.

Accordingly, pursuant to law and regulation, the Veteran is considered to be permanently and totally disabled for purposes of nonservice-connected disability pension by way of his SSI benefits.  38 U.S.C.A. § 1502 (a)(2); 38 C.F.R. § 3.3 (a)(3)(vi)(B).  Therefore, subject to the law and regulations governing the actual payment of pension benefits, the Board finds that the evidence supports a permanent and total disability rating for nonservice-connected disability pension purposes.  38 U.S.C.A. § 5107 (b).  The claim is granted.


ORDER

Basic entitlement to nonservice-connected pension benefits (subject to income limitations) is granted, subject to further laws and regulations governing payment of monetary awards.



____________________________________________
Cynthia M. Bruce
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


